         Case 1:12-cr-00864-LAP Document 118 Filed 08/24/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                       No. 12 Cr. 864 (LAP)
-against-
                                                               ORDER
MARK GOLDBERG,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

      The Court is in receipt of Defendant Mark Goldberg’s pro se

application     for    early     termination      of   his    term    of   supervised

release. (See dkt. nos. 114, 117.)                 The Government opposes Mr.

Goldberg’s application.          (See dkt. no. 116.)          For the reasons set

forth below, Mr. Goldberg’s request is DENIED.

      The Court, after considering the factors set forth in 18

U.S.C.     §3553(a)(1)-(7),       may   “terminate       a   term    of    supervised

release . . . at any time after the expiration of one year of

supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest

of   justice.”        See   18    U.S.C.       §3583(e)(1).      In    addition    to

consideration of the Section 3553(a) factors, early termination of

supervised release may be warranted where “new or unforeseen

circumstances” arise. United States v. Lussier, 104 F.3d 32, 35-

36   (2d     Cir.     1997).        These       “circumstances”        may    include



                                           1
         Case 1:12-cr-00864-LAP Document 118 Filed 08/24/20 Page 2 of 3



“exceptionally good behavior.” id., or employment disadvantages,

see United States v. Harris, 689 F. Supp. 2d 694 (S.D.N.Y. 2010).

      First, Mr. Goldberg’s application is premature. 18 U.S.C.

Section 3583(e)(1) explicitly requires that a defendant be on

supervised release for at least a year before the Court may

consider early termination. Mr. Goldberg has been on supervised

release for less than 10 months and is therefore ineligible for

early termination.

      Second, even assuming arguendo that his request was not

premature,       Mr.    Goldberg   has   failed   to    identify   any    new    or

unforeseen circumstances which would warrant an early termination

of his term of supervised release.                For example, Mr. Goldberg

argues    that    his    full   compliance     with    the   conditions   of    his

supervised release warrant termination.               But mere compliance with

the terms of supervised release do not amount to extraordinary

circumstances that would justify termination. United States v.

Rasco, No. 88 CR 817 (CSH), 2000 WL 45438, at *2 (S.D.N.Y. Jan.

19,   2000).       As   Judge   Rakoff   has   put    it, “if    being    a   model

probationer with a low risk to reoffend alone were sufficient

enough to grant early termination, the exception would become so




                                         2
         Case 1:12-cr-00864-LAP Document 118 Filed 08/24/20 Page 3 of 3



large as to swallow the rule.” United States v. Gonzales, No. 94-

cr-0134 (JSR), 2015 WL 4940607, at *1 (S.D.N.Y. Aug. 3, 2015).1

     Accordingly, after careful review of the record and of Mr.

Goldberg’s      circumstances,     Mr.       Goldberg’s   motion   for     early

termination      of   supervised     release      pursuant   to    18     U.S.C.

§3583(e)(1) (dkt. no. 114) is denied.

     The Clerk of the Court shall mail a copy of this order to Mr.

Goldberg.

SO ORDERED.

Dated:       New York, New York
             August 24, 2020

                                 __________________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge




1
 Furthermore, the Court is aware from the Government’s submission,
(dkt. no. 116), that Mr. Goldberg was arrested in November 2019
over an alleged domestic dispute. Although the Court recognizes
that any charges related to the incident were dropped, the
allegation of domestic violence is serious and counsels against
early termination of Mr. Goldberg’s term of supervised release.


                                         3
